Citation Nr: 1723959	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), anxiety, and depression. 

2. Whether new and material evidence has been received to reopen claims for service connection for neck, back, and bilateral leg conditions.

3. Entitlement to service connection for neck condition. 

4. Entitlement to service connection for back condition, to include secondary to neck disability. 

5. Entitlement to service connection for bilateral leg condition, to include secondary to neck and back disability.  

6. Entitlement to compensation for neuropathy of the lower extremities and left arm under the provisions of 38 U.S.C.A. § 1151, as a residual of cervical spine surgery. 

7. Entitlement to compensation for diplopia under the provisions of 38 U.S.C.A. § 1151, as a residual of cervical spine surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a travel Board hearing before the undersigned Veteran Law Judge, in April 2017.  He also testified before a Decision Review Office (DRO) in December 2009 and January 2014. Transcripts of the hearings are of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric condition, neck, back, and bilateral leg conditions, as well as entitlement to compensation for diplopia under the provisions of 38 U.S.C.A. § 1151, as a residual of cervical spine surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran did not appeal the January 2009 rating decision that denied reopening a previously denied service connection claim for back condition, and denied service connection for neck and bilateral leg conditions. 

2.  Evidence received since the January 2009 rating decision, relates to a previously unestablished element of the claims and raises a reasonable probability of substantiating these claims for back, neck and bilateral let conditions. 

3. The Veteran does not have additional disabilities in his lower extremities as a result of his cervical spine injury. 

4. The Veteran does not have additional disabilities in his left arm as a result of his cervical spine injury. 




CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied reopening the claim for service connection for back condition is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence has been received, and the claim for service connection for back condition may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The January 2009 rating decision that denied claims for service connection for neck condition is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4. New and material evidence has been received, and the claim for service connection for neck condition may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The January 2009 rating decision that denied claims for service connection for bilateral leg condition is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

6. New and material evidence has been received, and the claim for service connection for bilateral leg condition may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

7. The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include neuropathy in the lower extremities and left arm, as a result of cervical spine surgery have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letter sent in January 2009, March 2013, and June 2013.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate his claims, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs) and private and VA medical records are in the file.  The VA has obtained medical opinion in January 2009 and April 2013.  As to the denied claims, these examinations are adequate to address the issue of current diagnosis.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, in the January 2009 rating decision the RO denied entitlement to service connection for neck and bilateral leg condition for lack of evidence to establish current disability and in service incident that caused or aggravated the Veteran's condition.  That decision also denied reopening the claim for service connection for back disability. Because the Veteran did not appeal the denial within one year, it became final. 

Since the last time the claim was before the RO, the Veteran has testified at a hearing in February 2017.  The Veteran testified at a hearing in April 2017.  The RO's denial did not consider this testimony. To the extent the Veteran's claim was previously denied for lack of evidence showing in service incident and nexus element of a service connection claim, his testimony before the undersigned VLJ constitutes material evidence.  

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and reopening the Veteran's claims for entitlement to service connection for back, neck, and bilateral leg condition is warranted.

III. 38 U.S.C.A. § 1151

The Veteran contends that he has neuropathy in the lower extremities and left arm as a result of an error that occurred during cervical spine surgery.  

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

To that end, 38 C.F.R. § 3.361 (b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped. VA considers each involved body part or system separately.

Once additional disability is shown, actual causation is required. To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death. 38 C.F.R. § 3.361 (c). Merely showing that a veteran received care, treatment, or examination and that a veteran has an additional disability or died does not establish causation. 38 C.F.R. § 3.361(c)(1). Medical or surgical treatment cannot cause the continuance or natural progress of an injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). 

If causation is shown, then other elements must be established, to include: carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused a veteran's additional disability. See 38 C.F.R. § 3.361 (d)(1)(i)-(ii).

In this case, the Veteran contends that he underwent a cervical surgery in September 2006 at the VA Milwaukee Medical Center that caused neuropathy.  See DRO hearing transcript at 10.  The Veteran asserts that his head fell out of a brace during surgery and he had multiple staples in his head, as well as multiple bruises on his left arm as a result.  

Private treatment record from Habighorst Chiropractic date August 1998 reflects that the Veteran complained of having numb sensations and pain raiding to the right foot.  Neurosurgery note from August 2006, before the surgery, documents lower extremity pain and lower extremity spasticity.  The Board notes that these are the similar symptoms that are attributed to his peripheral neuropathy in January 2010 Progress Note.  

Furthermore, the Veteran underwent a VA examination in January 2009, where the examiner concluded that the Veteran had significant neurological symptoms prior to cervical surgery.  In addition, during his testimony before the DRO in January 2014, the Veteran has testified that before the surgery, he was told that the numbness in his feet would be resolved by the surgery, which evidences that the numbness was there before the surgery.  See DRO hearing transcript at 16.  In light of this evidence, with respect to neuropathy in both legs, his testimony combined with the medical evidence documenting lower extremity pain, indicates that his symptoms pre-dated his surgery in September 2006, and weighs against a finding of additional disability due to the surgery.  

With respect to the claim regarding the Veteran's left arm, the surgical note from September 2006 reflects that the Veteran had chronic pain in in his left arm.  Before the surgery, in May 2006, treatment record from Fox Valley reflects that the Veteran had upper extremity radicular symptoms.  Two days after the surgery, in September 2006, the Veteran denied new numbness, tingling, or shooting pain in his arms.  Treatment records from November 2006 show no symptoms in the Veteran's upper extremity.  Although more recent treatment records reflect numbness in his fingers, the Veteran denied numbness down his arms. See September 2011 Progress Note.  Therefore, based on the totality of the evidence in the record the Board finds insufficient evidence to establish that the Veteran has additional disability as a result of his cervical spine surgery.    

Notwithstanding, even if the evidence established additional disabilities in the lower extremities and left arm, there is insufficient evidence to show actual causation.  That is, in a January 2009 VA medical opinion of record, the examiner explained that Mayfield head-holder is used during the Veteran's surgery to stabilize the head.  The examiner stated that it is foreseeable that the pin on the Mayfield head-holder would cause laceration, but concluded that the laceration would cause the impairment the Veteran describes.  The examiner reviewed the record and found no documentation of trauma or dropping of the Veteran during surgery.  Overall, the examiner concluded that it is unlikely that laceration caused by the head-holder would cause the neuropathy symptoms the Veteran reports.  The Board recognizes that the January 2009 examiner's opinion did not use the preferred language of less likely than not, but provides a complete explanation in support of its conclusion otherwise.  Review of the examiner's rational clearly shows that there is less than fifty percent chance that the Veteran's neurological impairments are caused by laceration in his scalp.  Under this circumstance, the Board finds that the medical opinion is adequate. 

In addition, other medical evidence of record does not establish that the Veteran's neuropathy is caused by his surgery.  To that end, treatment records from Milwaukee VAMC from January 2010 reflect that etiology of the Veteran's neuropathy could be cervical disease or diabetes.  Similarly, Physical Medicine Rehab Outpatient Note from May 2013 documents a history of diabetes with neuropathy.  The Board recognizes that authors of these reports neither considered nor addressed the Veteran's contention of error during his cervical surgery.  However, both authors noted the cervical surgery, but yet did not relate the Veteran's neuropathy to the surgery itself.  As such, these treatment records are consistent with the January 2009 VA medical opinion. Therefore, the totality of the medical evidence of record weighs against the contention that the surgery caused the additional disability for which compensation under 38 U.S.C.A. § 1151 is sought..  

The Board sympathizes with the Veteran's testimony that he suffered additional disabilities.  Because there is insufficient evidence to establish additional disabilities or causation element of a 38 U.S.C.A. § 1151 claim, the Board need not discuss the fault element.  

In summary, the preponderance of the evidence is against a finding that the Veteran's neuropathy of the lower extremities and left arm are either additional disabilities or etiologically related to his neck surgery.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

The claim for service connection for neck disability is reopened. 

The claim for service connection for back condition is reopened. 

The claim for bilateral leg condition is reopened. 

Entitlement to compensation for neuropathy of the lower extremities and left arm under the provisions of 38 U.S.C.A. § 1151, as a residual of cervical spine surgery is denied. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claims for entitlement for service connection for acquired psychiatric condition, neck condition (reopened), back condition (reopened), and bilateral leg condition (reopened), as well as entitlement to compensation for diplopia under the provisions of 38 U.S.C.A. § 1151, as a residual of cervical spine surgery.

A. PTSD

It is undisputed that the Veteran was involved in a serious vehicle accident, which resulted in the death of the drive, while in the military.  He contends that this accident caused his acquired psychiatric condition.  The Veteran underwent a psychiatric VA examination in January 2013.  At that time, the examiner concluded that the Veteran does not have a mental disorder.  However, Progress Note from February 2015 reflects a diagnosis of PTSD and anxiety.  Based on this evidence, a remand is necessary to obtain another medical opinion. 

B. Neck, Back and Bilateral Leg Condition.

The record shows that VA has not obtained an examination with respect to service connection claim for neck, back and bilateral leg conditions.  

For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Therefore, a remand is necessary to obtain a nexus opinion.

As noted above, the record reflects that the Veteran was involved in a serious car accident in service. Post military service medical treatment records reflect that the Veteran has been receiving treatment for chronic neck pain.  

With respect to his back and bilateral leg condition, the Veteran is claiming that these conditions are either related to his in service vehicle accident or they are secondary to his neck condition. To the extent the Veteran claims that his back and bilateral leg condition are secondary to his neck condition, these claims are "inextricably intertwined" with the claim of entitlement to service connection for neck condition. See also Parker v. Brown, 7 Vet. App. 116  (1994) (indicating considering these type of claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters).

Considering all of the above, a medical opinion is necessary before the Board can adjudicate the claim for service connection for neck, back, bilateral leg condition.

C. 38 U.S.C.A. § 1151 Claim for Diplopia

With respect to the Veteran's 38 U.S.C.A. § 1151 claim for diplopia, treatment records from March 2013 show that the Veteran reported getting diplopia with his trifocals since his neck fusion surgery.  A VA medical opinion of record from April 2013 indicates that double vision is related to problems with extraocular movement disorders and not neck movement disorder.  The Board finds this medical opinion incomplete to the extent it fails to specifically address whether there was any error during surgery that could have caused the diplopia.  For this reason, a remand is necessary to obtain an adequate medical opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records.

2. After completing directive #1, schedule the Veteran for VA psychiatric examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

For each diagnosed acquired psychiatric disability, is this diagnosed disability at least as likely as not (50 percent or greater probability) related to his military service?  

The examiner should address the Veteran's lay statements and the car accident he was in while in the military. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. After completing directive #1, schedule the Veteran for neck examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is the Veteran's neck condition at least as likely as not (50 percent or greater probability) related to his military service?  

The examiner is asked to address the Veteran's in service vehicle accident when rendering an opinion. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. After completing directive #1, schedule the Veteran for back examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

a) Is the Veteran's back condition at least as likely as not (50 percent or greater probability) related to his military service?  

The examiner should address the Veteran's lay statements and the car accident he was in while in the military. 

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition is caused by his neck condition; and

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition was aggravated by his neck condition. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. After completing directive #1, schedule the Veteran for leg examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

a) Is the Veteran's bilateral leg condition at least as likely as not (50 percent or greater probability) related to his military service?  

The examiner is asked to address the Veteran's in service vehicle accident when rendering an opinion. 

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition is caused by his neck condition; and

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition aggravated by his neck condition. 

d). Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition is caused by his back condition; and

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition aggravated by his back condition. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6. The claims file should be returned to the April 2013 VA examiner or, if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

Is the Veteran's diplopia at least as likely as not (50 percent or greater probability) caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA in providing cervical fusion surgery in September 2006. The examiner must also provide an opinion as to whether such additional disabilities were a reasonably foreseeable result of such treatment. 

The examiner's opinion should address the operation report from September 2006, including the notation that the Mayfield head holder caused scalp laceration. 

7. After completion of the above, please readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


